Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
work machine comprising: a vehicle body front part to which a front wheel is attached; a vehicle body rear part which is coupled to the vehicle body front part through an articulated mechanism and to which a rear wheel is attached; a working equipment coupled to the vehicle body front part; a headlight supported by the vehicle body front part and arranged above the front wheel; and a three-dimensional measurement device arranged on an outer side of the headlight in a vehicle width direction that is in parallel with a rotation axis of the front wheel.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6,7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Re claims 6,7, these claims are indefinite and indistinct as it is not clear relative to what the bucket is placed above or below in the last two lines.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hitachi (JP2008008183A).
 	Re claim 7, Hitachi teaches a work machine (generally 1, figures 1,2,6-10,12,13) comprising: a vehicle body front part (generally 4) to which a front wheel (generally 5) is attached; a vehicle body rear part (generally 3) which is coupled to the vehicle body front part through an articulated mechanism (figure 1, [0025]) and to which a rear wheel (generally 5) is attached; a boom (generally 9) coupled to the vehicle body front part; a bucket (generally 10) coupled to the boom; and a three-dimensional measurement device (generally 38) that is arranged above an upper end part of the bucket in a state in which the bucket is placed below (figure 1) , and is arranged below a lower end part of the bucket in a state in which the bucket is placed above (generally 10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kerkman (US 4,379,568) in view of Deere (CA2942270) and Hitachi2 (JP2014215039A).
 	Re claim 1, Kerkman teaches a work machine (generally 10) comprising: a vehicle body front part (generally 11) to which a front wheel (generally 18) is attached; a vehicle body rear part (generally 12) which is coupled to the vehicle body front part through an articulated mechanism (generally 13) and to which a rear wheel (generally 19) is attached; a working equipment (generally 21) coupled to the vehicle body front part; a headlight (generally 25) supported by the vehicle body front part and arranged above the front wheel. Kerman does not mention the three-dimensional measurement device as claimed. However, Hitachi2 teaches use of a three-dimensional measurement device (generally stereo cameras 21,21, figures 5,15, [0004,0030]) to allow detection of obstacles and Deere (figures 1,3,[0033]) teaches lights in combination side by side with optical devices such as cameras for a more responsive control system (also there are only a few possible side by side situations such outer side, etc., thus as claimed would be obvious as well). It would have been obvious to one of ordinary skill in the art prior to filing to have modified Kerkman as claimed in order to have a more responsive obstacle detection and work machine control system.
 	Re claim 2, Kerkman as already modified teaches the working equipment includes a boom (generally 20) coupled to the vehicle body front part, and a bucket (generally 21) coupled to the boom, and the three-dimensional measurement device (figures 4,6) arranged on an inner side of an end part of the bucket in the vehicle width direction.
 	Re claim 3, Kerkman as already modified teaches a measurement range of the three-dimensional measurement device includes a range (note Deere figures 1A-C) on an outer side of the end part of the bucket in the vehicle width direction.
 	Re claim 4, Kerkman (figures 1,3-6) as already modified teaches the three-dimensional measurement device is arranged on each of a right hand and a left hand in the vehicle width direction.
 	Re claim 5, Kerkman as already modified teaches the three-dimensional measurement device is a stereo camera including a first camera and a second camera, and the first camera and the second camera are arranged in a direction. Broadly the arranged direction is vertical, but also it would have been obvious to made the arrangement in a vertical, horizontal or any other known type arrangement to best fit the available space as needed or desired for a given situational need (where certain dimensions are more or less limited for production, working space limitations, etc.).
 	Re claim 6, Kerkman as already modified teaches the working equipment includes a boom (generally 20) coupled to the vehicle body front part, and a bucket (generally 21) coupled to the boom, and the three-dimensional measurement device arranged above an upper end part of the bucket in a state in which the bucket is placed below, and is arranged below a lower end part of the bucket in a state in which the bucket is placed above (note Deere figure 1A-C bucket 24 relative to camera/light 20).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakanishi (US10183632) teaches a work vehicle (figure 4) with cameras (11-16) & radars (21-28) for monitoring the area around the vehicle.
Hasejima (US 9832386) teaches a work vehicle with stereo camera / laser radar 3-D measurement device (110,210, figures 1,3, column 7, lines 20-27).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LOWE whose telephone number is (571)272-6929. The examiner can normally be reached Hoteling M,Th,F 6:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 5712727097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL S. LOWE
Primary Examiner
Art Unit 3652



/MICHAEL S LOWE/Primary Examiner, Art Unit 3652